Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JANUARY 19, 2010 INVESTOR CONTACT: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MEDIA CONTACT: JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION’S MULTI-COUNTERPARTY SECURED NATURAL GAS AND OIL HEDGING FACILITY NAMED AS A DEAL OF THE YEAR OKLAHOMA CITY, OKLAHOMA, JANUARY 19, 2010 – Chesapeake Energy Corporation’s (NYSE:CHK) multi-counterparty secured natural gas and oil hedging facility was named as a Deal of the Year by Energy Risk, an Incisive Media publication.Energy Risk's annual Deals of the Year feature highlights 10 key deals which it believes have helped to advance and shape the energy markets. Completed in June 2009, this unique facility enables Chesapeake to enter into financially settled natural gas and oil hedge contracts with 13 counterparties that share the same non-cash collateral pool and trade under similar terms.The facility provides Chesapeake more than $10 billion of mark-to-market-based hedging capacity, or approximately 400,000 contracts, representing nearly four years of the company’s anticipated production.The facility replaced Chesapeake’s six previous bilateral secured natural gas and oil hedging agreements and approximately doubled the company’s hedging capacity.Chesapeake’s contracts are secured primarily by its proved reserves while the hedging counterparties’ obligations are secured by cash or short-term Treasury instruments. Energy Risk stated, “The facility structure sets a new precedent for optimizing the collateral and credit framework of commodity hedging by allowing clients to implement hedging decisions faster while minimizing administrative costs.Uniformity of terms makes it much easier to trade with a larger number of counterparties, thus ensuring competitive pricing and execution, and the flexibility to quickly allocate reserve collateral, which reduces the waste of underused collateral.” Aubrey K.
